November 1, 2016 DREYFUS SELECT MANAGERS LONG/SHORT FUND Supplement to Statement of Additional Information dated December 31, 2015, as revised or amended February 1, 2016, March 1, 2016, April 29, 2016 and August 1, 2016 and September 30, 2016 The following information supplements and supersedes any contrary information contained in the Statement of Additional Information: With the board’s approval, The Dreyfus Corporation (Dreyfus), the fund’s investment adviser, has terminated the Sub-Investment Advisory Agreement between Dreyfus and Kingsford Capital Management, LLC (Kingsford Capital), a subadviser to the fund, effective November 4, 2016. The portion of the assets of the fund under Kingsford Capital’s management will be allocated to certain of the fund’s six other subadvisers, as determined by EACM Advisors LLC, the fund’s portfolio allocation manager. Subject to board approval, Dreyfus may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval. The following information supplements the portfolio manager information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the fund) advised by Joseph Bishop, one of the fund's primary portfolio managers responsible for the day-to-day management of the portion of the fund's portfolio that is managed by Pine River, and assets under management in those accounts as of September 30, 2016: Registered Other Investment Total Pooled Total Total Primary Company Assets Investment Assets Other Assets Portfolio Manager Accounts Managed Vehicles Managed Accounts Managed Joseph Bishop 4 $72M 2 $132M 0 0 The following table provides information on accounts managed (included within the table above) by Mr. Bishop that are subject to performance-based advisory fees: Number of Accounts Primary Subject to Total Assets of Accounts Portfolio Manager Type of Account Performance Fees Subject to Performance Fees Joseph Bishop Commingled Fund 1 $84M The following table lists the dollar range of fund shares beneficially owned by Mr. Bishop as of September 30, 2016: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Joseph Bishop DSMLSF $0 GRP5-SAISTK-1116
